Citation Nr: 1122603	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-48 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a back disability has been received.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1977 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board's decision addressing the request to reopen the claim for service connection for a back disability is set forth below.  The claim for service connection for a back disability, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a February 1983 decision, the RO denied service connection for a back disability; the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the February 1983 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.  



CONCLUSION OF LAW

1.  The February 1983 rating decision in which the RO denied service connection for a back disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence pertinent to the claim for service connection for a back disability received since the RO's February 1983 denial is new and material, the criteria for reopening the claim for service connection for a back disability are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II. Legal Criteria

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. 
§ 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 
115 F.3d 1356, 1363 (Fed. Cir. 1998).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).


III.  Analysis

As noted above, service connection for a back disorder was denied in a February 1983 RO decision.  At that time, the evidence of record included the Veteran's service treatment records, which showed that he was treated for low back pain several times during service.  Although his August 1981 discharge examination report indicated that his spine was normal, the Veteran noted that he had recurrent back pain on his Report of Medical History.  The basis for the RO's February 1983 denial was that the Veteran had failed to report to a scheduled VA examination.  Consequently, there was no evidence of a current back disability related to the Veteran's military service.

The Veteran did not initiate an appeal with the February 1983 RO decision.  
See 38 C.F.R. § 20.200 (2010).  The RO's February 1983 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In July 2004, the Veteran made a request to reopen his claim for service connection for a back disability.  Pertinent evidence added to the claims file since February 1983 includes:  VA treatment records from the Denver VA Medical Center (VAMC), San Juan VAMC, Mayaguez VA outpatient clinic (OPC), and Bath VAMC.  The Veteran's VA medical records reflect ongoing complaints and treatment for back pain since August 2003.  A September 2005 X-ray showed osteoarthritis of the posterior joint facets of the lower lumbar spine (spondylosis).  A July 2008 CT scan showed minor degenerative changes with spinal stenosis at the L6-S1 level.  In a January 2009 statement, the Veteran said that he injured his back during service (in June 1978) and has had problems with it ever since.  

Based on a comprehensive review of the record, the Board finds the evidence added to the record since the February 1983 rating decision is new and material.  While all of the evidence submitted is new, the Board finds that the Veteran's VA medical records are material as they show that the Veteran has a current back disability.  This evidence, while not necessarily conclusive, relates to an unestablished fact needed to establish service connection (i.e., current disability), and thus, this evidence raises a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim is reopened.


ORDER

As new and material evidence has been received to reopen the claim for service connection for a back disability, to this limited extent, the appeal is granted.


REMAND

As noted above, the Veteran's service treatment records indicate the Veteran was treated on several occasions for back pain.  In December 1977, he complained of back pain after he was involved in a motor vehicle accident; the assessment was soft tissue injury to the back and muscle spasm.  In January 1979, he said he slid at work a couple of months ago, and had been experiencing pain in the left, middle back; the assessment was muscular pain.  Follow-up records indicate his back pain improved in February 1979, however, in December 1979, he complained of left, upper back pain after pulling hoses at work.  A June 1980 record indicates the Veteran had persistent back pain, primarily under the shoulder blade.  Although his August 1981 discharge examination report indicates that his spine was normal, he noted that he had recurrent back pain on his Report of Medical History.

The Veteran asserts that he has continued to have back pain since service, and current treatment records show a diagnosis of osteoarthritis.  

Given the in-service complaints and post-service findings of a back disability, the Veteran's assertions as to a relationship between the two, and the absence of any current medical opinion on the question of nexus, the Board finds that a VA examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board acknowledges that the Veteran was scheduled for a VA examination at the Bath VAMC in May 2005 and that he failed to report it; however, the claims file indicates that he had moved to Denver, Colorado.  He later moved back to Bath, New York, and was scheduled for another VA examination at the Bath VAMC in September 2009, but he failed to report for it.  In an October 2009 letter, the Veteran explained that he was incarcerated in Steuben County Jail and could not attend the VA examination scheduled in September 2009.  He said he was scheduled for release in mid-December and requested that a VA examination be rescheduled for January 2010.  Although the RO did not schedule him for another VA examination, the Board believes that he should be given one more opportunity to report for a VA examination.  

In scheduling the Veteran for another VA examination, the Board cautions the Veteran that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992). He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992). 

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The Veteran currently is being treated at the Bath VAMC and the claims file includes records dated through September 2009. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Bath VAMC all records of evaluation and/or treatment for the Veteran's back disability since September 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  After all records and/or responses received are associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any back disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current back disability.  In regard to each diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disability was incurred or aggravated as a result of active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


